Title: From Benjamin Franklin to Samuel Rhoads, 30 June 1774
From: Franklin, Benjamin
To: Rhoads, Samuel


Dear Friend
London, June 30. 1774
I send you herewith a few Pamphlets which I request you to distribute among the Committee and others as you may think proper. The Considerations are said to be by Lord Camden, the Speech by the Bishop of St. Asaph, both my good Friends. I hope soon for the Pleasure of finding you and yours well and happy; and am ever Yours affectionately
B Franklin
Saml Rhoads Esqr
 
Addressed: To / Samuel Rhoads Esqr / Philadelphia / per Capt. Miller / with a Parcel
